DETAILED ACTION
	Claims 1-22 are pending in the present application.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendments
	The amendment filed on September 7, 2022 has been acknowledged and has been entered into the present application file.
Previous Claim Objections
Claims 5-7, 11, and 14-18 were previously objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only and/or cannot depend from any other multiple dependent claim.  
The claims are no longer in improper form, and the objection is withdrawn.
Previous Claim Rejections - 35 USC § 102
Claim(s) 1-4, 8-10, 12, 13, and 19 were previously rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ala’Aldeen et al. (US PGPUB 2018/0125808).
The anticipated subject matter has been deleted, and the rejection is withdrawn.
Previous Claim Rejections - 35 USC § 103
Claims 1-4, 8-10, 12, 13, 19, and 20 were previously rejected under 35 U.S.C. 103 as being unpatentable over Ala’Aldeen et al. (US PGPUB 2018/0125808).
	Applicant’s amendments have inserted a proviso that the ratio of the Fe(II)/Fe(III) compounds is not 1, which overcomes the present rejection.  However, the rejection will be amended to address Applicant’s amendments.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ala’Aldeen et al. (US PGPUB 2018/0125808).
Ala’Aldeen et al. teach a composition with a 1:1 ratio of iron (II) and iron (III) content with ferrous sulfate, which is an inorganic compound for claim 12, and ferric citrate, which is an organo-ferric compound for claim 13.  The feed is a bovine feed with a total iron content of 170 mg/kg of feed and also contains other components such as an amino acid as required by claim 7.  With respect to claim 19, the ligand is citric acid, x is 1, and y is 3.  With respect to claims 8-10, the claims describe effects from administration of the composition, which are inherent properties with respect to the composition.  See Example 11 and Tables 35-41, pages 52-55.
Ala’Aldeen et al. do not teach where the ligand is methionine instead of citrate, especially with respect to present claims 14, 15, and 20.  Additionally, Ala’Aldeen do not exemplify where the ratio of Fe(II)/Fe(III) content is not 1.  
Ala’Aldeen et al. teach that ferric methionine is a compound useful for the same utility as ferric citrate.  See paragraphs 8-12, page 1.  Additionally, while the claims exclude when the ratio of Fe(II)/Fe(III) content is 1, the person of ordinary skill in the art would expect similar effects when the ratio is about 1, but not exactly 1 as the claimed range overlaps the animal feed of Ala’Aldeen.  
The person of ordinary skill in the art would be motivated to modify the example of Ala’Aldeen et al. by varying the ratio of Fe(II)/Fe(III) content to be other than exactly 1 and replace ferric citrate with ferric methionine for claims 14, 15, and 20 as Ala’Aldeen et al. teach that the compounds have the same utility, which would also convey a reasonable expectation of success.
Therefore, the claims are prima facie obvious over the prior art.
Conclusion
	Claims 1-20 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH KOSACK whose telephone number is (571)272-5575. The examiner can normally be reached M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH R KOSACK/Primary Examiner, Art Unit 1626